95 F.3d 1157
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lara Malinn HOVDA, Plaintiff-Appellant,v.Christine O. GREGOIRE, Attorney General;  Wendy Bohike,Assistant Attorney General;  Russell J. Morris, AssistantAttorney General;  Carole A. Ressler, Assistant AttorneyGeneral;  P.R. Clower;  Diane M. Watson, EEOC SeattleDistrict Office;  Karen W. Morse, President, WWU;  WesternWashington University, Defendants-Appellees.
No. 96-35312.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 26, 1996.

Before:  BROWNING, SCHROEDER, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Lara Malinn Hovda appeals pro se the district court's dismissal under Fed.R.Civ.P. 12(b)(6) of her civil rights action alleging she was denied the right to work as an aerobics instructor for the Western Washington University after Hovda refused to obtain a Social Security number, which she contends violates her religious and political beliefs.  We conclude the district court properly dismissed Hovda's action because under federal law, all employers are required to withhold certain income taxes and social security taxes and make a report as to each individual employee to the Internal Revenue Service.  These reports require identification of the employee by the employee's Social Security number.  See 26 U.S.C. 6109;  26 C.F.R. §§ 31.6011(b)-2, 31.6109-1, 31.6674-1.   See also Droz v. Commissioner, 48 F.3d 1120, 1123 (9th Cir.1995) (compulsory participation in the Social Security system may interfere with free exercise rights, but is not unconstitutional).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3